PER CURIAM.
The employer/carrier in the proceedings before the Judge of Compensation Claims invoke this court’s certiorari jurisdiction to review an order granting the claimant’s motion for protective order and for other relief. Although petitioners persuasively argue that the JCC’s ruling is erroneous, we cannot conclude that the remedy afforded by appeal from a final order will be inadequate to rectify any such error. Accordingly, the petition for writ of certiorari is denied.
BOOTH, LAWRENCE and DAVIS, JJ., concur.